DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide support for a dicarboxylic acid ester compound which is an ester condensate prepared from one dicarboxylic acid molecule and two alcohol molecules which has a weight average molecular weight of 500 to 5000 (Claim 1) and/or a melting point of                   -20°C or higher (Claim 4).  
Applicant cites [0039] and [0043] of the pre-grant publication as support for the amendments to Claim 1.  [0039] indicates the dicarboxylic acid ester compound is an ester condensate of a dicarboxylic acid and an alcohol.  [0043] set forth two species of ester condensates of one dicarboxylic acid molecule and two alcohol molecules.  Specifically, distearyl dimerate which has a weight average molecular weight of 900 and dilauryl dimerate which has a weight average molecular weight of 815.  Both compounds are further described as having a melting point of 23°C.  
These two species do not provide support for ester condensates prepared from one dicarboxylic acid molecule and two alcohol molecule which have any weight average molecular weight in the claimed range of 500 to 5000, as well as any melting point in the claimed range of 20°C or higher.  The remainder of the originally filed specification also provides no general disclosure of ester condensates having all of the claimed features over the entire claimed ranges.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0045466 to Sofuku et al. (hereinafter Sofuku), as evidenced by the data sheet for CAS Registry Number 94109-53-2 obtained from the American Chemical Society.
Regarding Claim 1.  Sofuku teaches a vehicle seat comprising a polyurethane foam [0064].  The polyurethane foam is prepared from an expandable polyurethane composition comprising (B1) a polyol, (A) a polyisocyanate, a catalyst, water as a foaming agents, and a plasticizer [0009] – [0015].  
The plasticizer may be, for example, distearyl malate [0048].  Distearyl malate is an ester condensate obtained from one malic (dicarboxylic) acid molecule and two stearyl alcohol molecules. The American Chemical Society provides evidence that distearyl malate (CAS Registry Number 94109-53-2) is a dicarboxylic acid ester compound having a molecular weight of roughly 639.05 g/mol.  
Sofuku is silent with respect to the airflow quantity in accordance with JIS K 6400-7:2021 when distearyl malate is used as the plasticizer.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sofuku teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having an airflow quantity in accordance with JIS K 6400-7:202 in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 
Regarding Claims 2, 3, and 5.  Sofuku teaches the vehicle cushion pad of Claim 1.  As Sofuku teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, it the Office’s position that the claimed effects and physical properties - i.e. a polyurethane foam with a resonance magnification in a vibration test in accordance with JASO B407, an integrated value of a transmissibility of 1 or more a vibration frequency from 5 to 10 HZ, a hardness in accordance with JIS K 6400-2:2012 6.7, and density in accordance with JIS K7220 in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0045466 to Sofuku et al. (hereinafter Sofuku), as evidenced by the data sheet for CAS Registry Number 94109-53-2 obtained from the American Chemical Society – as applied to Claim 1 above - and further as evidenced by JP 2003-286692 to Ohashi et al. (hereinafter Ohashi).  For the purposes of examination, citations for Ohashi are taken from the machine translation of the document obtained from Clarivate Analytics.  
Regarding Claim 4.  Sofuku teaches the vehicle seat cushion of Claim 1 wherein the plasticizer may be distearyl malate [0048].  Ohashi provides evidence that distearyl malate has a melting point of roughly 62°C (Synthesis Example 2).

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0045466 to Sofuku et al. (hereinafter Sofuku) , as evidenced by the data sheet for CAS Registry Number 94109-53-2 obtained from the American Chemical Society.
Regarding Claim 7.  Sofuku teaches a vehicle seat comprising a polyurethane foam [0064].  The polyurethane foam is prepared from an expandable polyurethane composition comprising (B1) a polyol, (A) a polyisocyanate, a catalyst, water as a foaming agents, and a plasticizer [0009] – [0015].  
The plasticizer may be, for example, distearyl malate [0048].  The American Chemical Society provides evidence that distearyl malate (CAS Registry Number 94109-53-2) is a dicarboxylic acid ester compound having a molecular weight of roughly 639.05 g/mol.  The plasticizer may be provided in an amount of 0.5 to 20 parts by weight per 100 parts by weight of the polyol (B1) [0051].
Sofuku is silent with respect to the airflow quantity in accordance with JIS K 6400-7:2021 when distearyl malate is used as the plasticizer.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sofuku teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having an airflow quantity in accordance with JIS K 6400-7:202 in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0045466 to Sofuku, as evidenced by the data sheet for CAS Registry Number 94109-53-2 obtained from the American Chemical Society – as applied to Claim 1 above – and further in view of US 5,944,389 to Zenba et al.
Regarding Claim 6.  Sofuku teaches a vehicle seat cushion comprising the vehicle cushion pad according to Claim 1 but does not expressly teach the seat cushion further comprises a cushion main body onto which the disclosed cushion pad is placed.  However, Sofuku teaches the concept of preparing a seat cushion in which a seat member formed of a slab of flexible polyurethane foam is provided on the surface of a cushion main body (Column 2, Lines 5 – 24).  Sofuku and Zenba et al. are analogous art as they are from the same field of endeavor, namely vehicle cushion pads comprising polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the vehicle cushion pad of Sofuku in a vehicle seat cushion having the configuration taught by Zenba et al.  The motivation would have been that the seat cushion of Zenba et al. is indicated to provide users with an improved feeling of seating (Column 7, Lines 59 – 68).

Response to Arguments
Applicant’s arguments filed July 18, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764